Citation Nr: 0314183	
Decision Date: 06/30/03    Archive Date: 07/03/03

DOCKET NO.  95-34 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a rating in excess of 30 percent for a 
service-connected bipolar disorder, prior to May 10, 1995, 
and to a rating in excess of 70 percent for major depressive 
and bipolar affective disorders thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from November 1973 to 
November 1975.
This matter is before the Board of Veterans' Appeals (Board) 
from a July 1995 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which determined that a rating in excess of 30 
percent for the veteran's bipolar disorder was not warranted.  
Thereafter, an April 2002 Decision Review Officer's (DRO) 
decision rated the veteran's psychiatric disability as major 
depressive and bipolar affective disorders (psychotic and 
mood disorders are rated under the same set of criteria-see 
38 C.F.R. § 4.130 (2002)) and increased the assigned rating 
to 70 percent, effective May 10, 1995, the date the veteran 
underwent a VA psychiatric examination in conjunction with 
his current claim.

The RO in Portland, Oregon, currently has jurisdiction over 
the veteran's claims folder.

The record reflects that the veteran requested a Travel Board 
hearing in conjunction with his appeal, and that such a 
hearing was scheduled for December 2002.  However, the 
veteran failed to appear.  Accordingly, his hearing request 
is deemed withdrawn.  38 C.F.R. § 20.704(d).


FINDINGS OF FACT

1.  All reasonable development and notification has been 
completed to the extent permitted by the cooperation of the 
veteran.

2.  The medical evidence consistently shows that the 
veteran's service-connected psychiatric disorder is 
manifested by feelings of depression, chronic sleep 
impairment, and references to suicidal ideation.

3.  Prior to May 10, 1995, the competent medical evidence 
does not show that the veteran's service-connected 
psychiatric disorder was manifest by considerable impairment 
of social and industrial adaptability.

4.  As of and since May 10, 1995, the competent medical 
evidence does not show that the veteran's service-connected 
psychiatric disorder has been manifested by the attitudes of 
all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community; 
nor totally incapacitating psycho-neurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities, such as fantasy, confusion, panic and explosions 
of aggressive energy, resulting in profound retreat from 
mature behavior; nor the veteran being demonstrably unable to 
obtain or retain employment; nor total occupational and 
social impairment, due to such symptoms as gross impairment 
in thought processes or communication, persistent delusions 
or hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene), disorientation to time or place, 
memory loss for names of close relatives, own occupation, or 
own name.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for the 
period prior to May 10, 1995, for the veteran's service-
connected bipolar disorder are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 
4.10 (2002); 38 C.F.R. § 4.132, Diagnostic Code 9206 (1996); 
VAOPGCPREC 3-2000.

2.  The criteria for a rating in excess of 70 percent for the 
period as of and since May 10, 1995, for the veteran's 
service-connected major depressive and bipolar affective 
disorders are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.130, 
Diagnostic Code 9432 (2002); 38 C.F.R. § 4.132, Diagnostic 
Code 9432 (1996); VAOPGCPREC 3-2000.





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), codified at 38 U.S.C.A. § 5100 et seq. (West 2002), 
became law.  VA has issued final regulations to implement 
these statutory changes.  See C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, codified as amended 
at 38 U.S.C.A. § 5100 et seq. (West 2002), or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO advised the veteran of the 
evidence necessary to substantiate his claim, including the 
applicable criteria for a higher disability rating, by 
various documents such as the July 1995 rating decision, the 
August 1995 Statement of the Case (SOC), and the multiple 
Supplemental Statements of the Case (SSOCs).  Thus, the 
veteran was aware that he had to present medical evidence 
that he satisfied the criteria for a higher rating.  
Moreover, the most recent SSOC in May 2002 includes a summary 
of the revised regulatory provisions of 38 C.F.R. § 3.159, 
which describe VA's enhanced duties to assist and notify 
under the VCAA.  As such, the veteran was kept apprised of 
what he must show to prevail in his claim, what information 
and evidence he was responsible for, and what evidence VA 
must secure.  Therefore, there is no further duty to notify.  
See Generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Regarding the duty to assist, it does not appear 
that the veteran has identified any pertinent evidence that 
has not been obtained or requested by the RO.  Further, the 
RO accorded him an examination in relation to this claim in 
April 1995.  The RO also scheduled him for a new examination 
in April 1999, but he failed to appear.  See 38 C.F.R. 
§ 3.655.  Moreover, the RO sent correspondence in April 2001 
which indicated that they wanted to schedule him for a new 
examination, but this correspondence was returned by the 
Postal Service.  The record further reflects that he has 
moved on several occasions during the pendency of this 
appeal.  In fact, after he failed to report for the December 
2002 Travel Board hearing, his representative submitted a 
statement which noted that their office had made several 
attempts to locate, contact, and advise the veteran of his 
appellant rights, as well as his personal hearing, but to no 
avail.  The representative stated that correspondence had 
been returned to the office marked return to sender, and 
attempts to coordinate his pending appeal action had proved 
negative.  Therefore, the representative requested that the 
Board proceed with the claim without the personal testimony.  

The Court has held that "[i]n the normal course of events, it 
is the burden of the veteran to keep the VA apprised of his 
whereabouts.  If he does not do so, there is no burden on the 
part of the VA to turn up heaven and earth to find him."  
Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  Further, the 
Court has held that the duty to assist is not a "one-way 
street."  If the veteran wants help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Based on the foregoing, the Board finds that, in the 
circumstances of this case, all reasonable development and 
notification has been completed to the extent permitted by 
the cooperation of the veteran, and that any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
veteran is required based on the facts of the instant case.


Background.  Service connection was established for the 
veteran's psychiatric disorder by an April 1984 rating 
decision, then described as major depressive episodes.  His 
service-connected disability was subsequently rated as a 
bipolar disorder until an April 2002 Decision Review 
Officer's decision rated the veteran's psychiatric disability 
as major depression with a bipolar affective disorder and 
increased the assigned rating to 70 percent, effective May 
10, 1995.

In September 1994, the veteran submitted a statement that he 
had recently been hospitalized at the VA Medical Center 
(VAMC) due to his service-connected psychiatric disorder.  A 
report of VA hospitalization (VAH) for the period from August 
to September 1994 confirms that he was hospitalized for 
bipolar II disorder and alcohol abuse.  It was noted that he 
was admitted with increased feelings of being suicidal and 
symptoms of depression, that his relationship with his spouse 
had recently deteriorated, that he had been separated for a 
month, had a lot of problems, and was currently unemployed.  
Mental status examination found him to be alert and oriented 
times three, neat in appearance, cooperative.  Further, his 
speech was found to have normal rate and volume, but 
decreased latency.  His emotion was dysphoric and somewhat 
agitated.  Regarding cognitive function, his thoughts were 
found to be logical and linear without flight of ideas.  
Moreover, his thought content was found to be non-delusional 
without suicidal or homicidal ideations, and no auditory or 
visual hallucinations.

A January 1995 rating decision subsequently confirmed and 
continued the assigned schedular rating of 30 percent for the 
veteran's psychiatric disorder.

Medical records from February 1995 note, in part, that the 
veteran was alert, oriented times three, that his mood was 
euthymic, affect appropriate, and that he was not psychotic, 
not suicidal or homicidal.  Further, his speech was found to 
be coherent and relevant.  Memory, judgment, and insight were 
all found to be fair.  Overall impression was history of 
bipolar disorder.

The veteran submitted a new statement in March 1995, in which 
he indicated that is service-connected psychiatric disorder 
was getting worse.  He also requested that he be scheduled 
for a VA examination to evaluate this disability.

The veteran subsequently underwent a VA psychiatric 
examination on May 10, 1995.  At this examination, he 
reported that he continued to have problems with his ups and 
downs; that his situation was the "usual trying to work but 
unable to hold a job;" that he took his medications, but 
when he did he noticed that his performance went down and he 
could not do the precise work that he did when he was in one 
of his manic episodes and not taking his medications.  He 
reported that his last manic episode was about 3 months 
earlier.  In addition, he summarized his occupational and 
marital history.

On mental status examination, it was noted that he appeared 
to be dressed normally, showing no particular mannerisms.  It 
was also noted that he established good relations with the 
examiner; good eye contact and showed some emotions during 
the interview.  He was able to express himself in a coherent 
and relevant manner without any particular hesitations 
regarding his problems.  His mood and his affect were 
considered to be within normal limits.  However, content of 
thought revealed an individual who had been having problems 
with manic-depressive type of episodes for a number of years 
which usually created problems with his work.  Moreover, he 
reported that he was not currently able to work as he was 
taking his medications which affected his concentration and 
decreased his energy level.  Therefore, he asserted that he 
could not do his work as well, but realized at the same time 
that without medication he could not function within normal 
limits.  Further, he reported periods of depression in which 
he had tried to commit suicide several times in the past, but 
none for several years.  No psychotic manifestations were 
elicited during the examination.  In addition, he was found 
to be well-oriented, his memory well-preserved, and showing 
good insight into his problems.  His judgment was found to be 
acceptable.  

Based on the foregoing, the examiner diagnosed bipolar 
disorder, and alcohol dependence in remission since 1988.  
Further, the examiner stated that the GAF score, both current 
and for the past 12 months, was 55.  Also, the examiner found 
that the veteran was competent to handle his own affairs.

A July 1995 VAH report reflects that the veteran was 
voluntarily admitted with complaints of depression, which he 
reported was manifested by a feeling of being impatient, loss 
of motivation, loss of concentration, increased 
forgetfulness, anhedonia, and a general sad mood.  In 
addition, he reported that he had been unable to perform at 
work because of frequent loss of temper and being unable to 
motivate himself to finish his work.  He denied current 
alcohol abuse, but admitted he was abusing alcohol up until 
one year earlier, and that he had a heavy alcohol abuse 
problem since 1988.  He also admitted to past use of crystal 
meth and marijuana, but denied any substance abuse in the 
past year.  Mental status examination found him to be 
pleasant and cooperative.  His thought process was found to 
be clear, coherent, and goal directive.  His affect was found 
to be mildly blunted.  Nevertheless, his mood was found to be 
unremarkable.  It was noted that he did not appear to be 
significantly depressed.  Further, it was noted that he 
reported a depressed mood without any suicidal or homicidal 
ideation.  Both his insight into his illness and his judgment 
were found to be fair.  Sensorium was clear, and cognition 
was intact.  Discharge diagnoses included bipolar disorder, 
mixed; and history of alcohol and poly-substance abuse.  His 
current GAF score was found to be 50.

A June 1996 VAH report noted, in part that the veteran was 
admitted with a chief complaint of depression, but also 
admitted to using a 12-pack of beer to a case of beer on a 
daily basis since relapsing from sobriety.  He was found to 
have adequate hygiene and nutrition, with no acute physical 
or mental distress.  While he appeared distressed, no overt 
psychosis was noted.  In addition, it was noted that he had a 
history of suicide attempts in the past, three overdoses and 
one episode of cutting his wrists, but none recently.  
Discharge diagnoses included bipolar disorder, mixed type; 
history of alcohol abuse; history of poly-substance abuse.  
GAF score at the time of admission was 60, while the highest 
level functioning over the past year was 65.

The veteran underwent another VAH period in December 1996.  
It was noted that he was unemployed, had been married twice, 
and that he had separated from his second wife in September 
1995, which was also his last period of employment.  He 
reported a history of suicidal ideation, chronic feeling of 
depression, insomnia, and mood swings.  On mental status 
examination, he was found to be alert, cooperative, and in 
good contact with reality.  No hallucinations or delusions 
were noted.  He denied suicidal and homicidal ideations.  
Memory for recent, intermediate, and remote events appeared 
to be fairly well intact.  Nevertheless, he did show mild 
flight of ideas, pressured speech, and inappropriate laughter 
which was somewhat grandiose.  His insight also appeared 
deficient.  In addition, his social judgment was found to be 
appropriate when not using alcohol or marijuana.  Discharge 
diagnoses included bipolar I disorder, moderate, without 
psychotic features, chronic.  GAF score on admission was 50, 
and 60 at discharge.

A VAH report from June 1997 shows that the veteran was 
admitted with a chief complaint of increasing depression with 
suicidal ideation (plan of taking a bottle of Lithium).  He 
reported that he had had these symptoms for the past 1 to 2 
weeks, along with decreased energy, social withdrawal, 
anhedonia, increased eating, and altered sleep patterns 
(sleeps during the day and stays awake at night).  On mental 
status examination, the veteran was found to have good 
hygiene and grooming.  Additionally, he was found to be 
cooperative, and made good eye contact.  He displayed normal 
psychomotor behavior.  Further, his speech production was 
found to be fluent and in regular rate.  However, his mood 
was "depressed."  His affect was found to be full and 
congruent.  Thought processes were found to be linear and 
coherent with no flight of ideas or loosening of 
associations.  Although thought content was found to be 
significant for suicidal ideations, there was no homicidal 
ideas, nor auditory or visual hallucinations, nor delusions.  
His insight was found to be good, and his judgment was fair.  
Cognitively, he was found to be alert and oriented times 
four.  On memory testing, he had remembered 3 out of 3 
immediately, and 2 out of 3 at 5 minutes.  His long term 
memory was found to be intact as well.  Moreover, it was 
noted that he displayed abstract thinking.  Discharge 
diagnoses included bipolar affective disorder; depressed 
mood; and alcohol dependence in partial remission.  GAF score 
was 60 to 65.

A subsequent VAH report reflects that the veteran was 
participated in the VA domiciliary program beginning in June 
1997, lasting until September 1997.  It was noted that he was 
presently unemployed, that his habits included drinking 
approximately a 12-pack to a case on any one occasion and 
particularly he had used marijuana in the past.  Further, it 
was noted that his family history was significant in that he 
was married, but was presently separated.  He also reported 
that his appetite was pretty good at this time, but that he 
had trouble with changes in his mood, changes in his thought 
processes, fatigue, thoughts of suicide in the past, suicide 
attempts in the distant past, history of depression, sleep 
disturbances, nightmares, insomnia, as well as difficulty at 
work and social withdrawal in general.  On a psycho-social 
functioning evaluation, he was found to be oriented times 
three, with good memory, fair social skills, tearful at times 
particularly when reflecting about his losses, and optimistic 
that medication would stabilize his moods.  Mental status 
examination found him to be alert, in no overt distress.  His 
speech was found to be mildly pressured and hyperverbal.  He 
reported that his symptoms had been relative stable since his 
medications were adjusted, and denied mood swings, sleep or 
appetite disturbance, increased or decreased energy level, or 
changes in motor activity.  Moreover, he denied current 
suicidal or homicidal ideation, plans, or intent.  No signs 
of a psychotic process were elicited or observed.  Cognitive 
abilities (e.g. recent and remote memory; short-term 
memory/attention; capacity of abstract reasoning, and 
problem-solving, etc.) appeared grossly intact.  Overall 
impressions from this evaluation were alcohol dependence; 
bipolar disorder, mixed, severe (currently stable via 
medication); and personality disorder, not otherwise 
specified (by history).  

Medical records from March 1998 reflect that on a mental 
status evaluation, the veteran was found to be appropriately 
dressed and groomed, cooperative, and able to sit throughout 
the 20 minute evaluation without agitation.  In addition, it 
was noted that he made good eye contact and was able to stay 
on track of discussion without difficulty.  Overall attitude 
was found to be good, seeking help.  His mood was found to be 
"anxious, on edge."  Affect was euthymic, but with 
tendencies toward the anxious range.  Speech was found to be 
rapid at times, but normal volume and rhythm.  Thought 
processes were found to be logical, and goal directed.  With 
respect to thought content, it was noted that he denied 
suicidal ideation, homicidal ideation, auditory 
hallucinations, visual hallucinations, paranoid delusions, 
and ideas of reference.  Regarding cognition, it was noted 
that he was alert and oriented to person, place, time, and 
situation.  His ability to recall recent and remote events 
was good.  Reliability was also good.  Further, he was found 
to have fair insight to his full symptoms and signs of mania, 
but that he might have some denial as to their severity.  He 
was also found to have good insight to the effects of alcohol 
dependence.  Hypothetical judgment was found to be adequate.  
GAF score was 60.  

On subsequent mental status examination in April 1998, the 
veteran was found to be appropriately dressed, well-groomed 
and nourished.  It was also noted that he maintained calm 
affect and good eye contact.  His mood was found to be good, 
and his affect was euthymic, congruent.  Speech had normal 
rate, rhythm, volume, and was not pressured.  Thought process 
was found to be logical and goal directed.  Further, it was 
not tangential or circumstantial, nor did he exhibit 
looseness of associations, or ideations of reference.  He 
denied suicidal ideation, homicidal ideation, auditory 
hallucinations, visual hallucinations, and paranoid 
delusions.  Regarding cognition, he was found to be alert and 
oriented to person, place, time, and situation.  

The veteran was hospitalized again at a VA medical center in 
September 1999.  It was noted that he was admitted through 
the emergency room with chief complaints of depression and 
suicidal ideation.  He also complained of increased mood 
swings with "mania and depression combined."  Regarding his 
suicidal ideation, he reported a past history of 4 suicide 
attempts, the last one in 1990.  He reported that he was only 
sleeping 2 hours per night for the past week, and that when 
he became manic he usually picked up and moved from one place 
to another.  Moreover, he reported that his energy level had 
"burned out."  Nevertheless, he denied any auditory or 
visual hallucinations.  He did report that he started to 
drink about a month ago, once a week.  Regarding current 
mental status, he was found to be oriented times three.  His 
affect/behavior, was found to be appropriate, polite, and 
cooperative.  However, his thoughts were found to be 
irrational, and it was noted that he admitted to feeling 
suicidal at that time.  Cognition was found to be intact, 
while both insight and judgment were found to be poor.  
Discharge diagnoses included bipolar disorder, mixed type, 
current episode depressed; and alcohol dependence.  GAF score 
at admission was 45, and 55 at discharge.

Medical records from later in September 1999 noted that the 
veteran appeared healthy, well-groomed, well-nourished, well-
developed, and in no acute distress.  He was found to be 
alert and oriented times four.  Speech was found to be 
regular, with normal rate, and fluid.  He described his mood 
as "much improved," and his affect was full and appropriate 
to his mood.  Thought process was linear and goal directed.  
Thought content was normal.  Further, he did not report 
hallucinations, illusions, or delusions.  Abstract thinking 
was found to be intact.  Moreover, it was noted that the 
veteran had insight into his problem, and was frustrated by 
how his disease had affected his life.  Judgment was found to 
be intact as long as his manic and depression were 
controlled.  Immediate, recent, and remote memory were 
intact.  In addition, calculative ability and fund of 
knowledge were found to be appropriate.  Overall assessments 
were adjustment disorder, history of bipolar affective 
disorder, and history of alcohol abuse.  GAF score was 55.

The record indicates that the veteran was hospitalized again 
at a VA medical center in January 2002, at which time he was 
admitted following a suicide attempt by ingesting an overdose 
of medication.  He also reported symptoms of depression 
progressively worsening in the past week, including sense of 
hopelessness, anhedonia, insomnia (sleeping 4 to 5 
hours/nocturnal - restless after 1 a.m.), decreased appetite 
with 5 pound weight loss over the past 2 weeks, daytime 
fatigue, decreased energy, decreased concentration, and 
increased tearfulness.  Further, he reported that his last 
manic episode, for which he did not seek medical attention, 
was one year earlier, during which he experienced elevated 
mood and increased work productivity, but no psychotic 
symptoms.  He was found to be alert and oriented, in no acute 
distress.  On mental status examination, it was noted that he 
appeared relaxed, cooperative, polite, with good eye contact, 
and with no psychomotor abnormalities.  Speech had regular 
rate and rhythm, articulate.  His mood was "pretty low," 
and his affect was euthymic.  Thought process was linear and 
goal directed.  With respect to thought content, it was noted 
that he was no longer suicidal, but wished that he had died.  
There was no evidence of homicidal ideation, violent 
ideation, perceptual disturbances, nor ideas of reference.  
However, he did not appear to be attending to psychotic 
stimuli.  Judgment was found to be impaired given his recent 
suicide attempt.  Insight was found to be good, in that he 
was aware that he needed help and was willing to engage in 
treatment.  Regarding cognition, he was found to be alert and 
fully oriented.  Memory was 3/3 and 2/3 at zero and 5 
minutes, respectively.  It was also noted that he was able to 
spell the word "world" backwards.  Knowledge base was found 
to be fair.  Principal diagnoses were bipolar I disorder, 
most recent episode depressed; moderate; and alcohol 
dependence.  GAF score at discharge was 70.

Medical records from March 2002 reflect that a mental status 
examination found the veteran to be well-nourished, 
adequately groomed, cooperative, quite pleasant, and with 
good eye contact.  There was no significant psychomotor 
agitation or retardation.  However, his mood was described as 
depressed.  Affect was dull, slight dysphoric, not tearful, 
and not labile.  Speech was found to be not pressured, with 
normal volume, rate, and prosody.  Thought process was 
linear, goal directed.  There was no suicidal or homicidal 
ideation, nor paranoia, nor visual hallucinations.  While 
there was vague nonsensible whispering noises, there was no 
frank auditory hallucinations.  Further, it was noted that he 
was not observed to be responding to internal stimuli.  He 
was found to be otherwise alert and oriented.  Judgment and 
insight were found to be fair.  Overall assessments were 
bipolar disorder, type I, episode depressed, probably related 
to job stress; and alcohol dependence.  GAF score was 58.  

Subsequent records from April 2002 reflect that a mental 
status examination found the veteran to be casually dressed, 
on time for his appointment, pleasant, with good eye contact.  
Speech was found to be a bit quick but not pressured, and it 
was fluent, articulate, did he did not interrupt.  Thought 
process was linear.  He denied any auditory hallucination, 
and there was no evidence of paranoia or delusional thinking.  
The veteran did endorse irritability over the past few weeks, 
which he reported had started to abate the past few days.  
Further, he felt his mood was currently "OK," his affect 
was congruent, and his appetite was "too good."  Regarding 
sleep, he reported that he was sleeping from 11-12 p.m. to 8-
9a.m., still waking up occasionally but able to go back to 
sleep immediately, which was an improvement.  He did have 
some difficulty with concentration secondary to intermittent 
racing thoughts, which had prevented him from being able to 
sit and read a novel he had recently purchased.


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Under VA regulations, a bipolar disorder is currently 
evaluated pursuant to Diagnostic Code 9432.  However, the 
criteria for rating mental disabilities was changed during 
the pendency of this appeal, effective November 7, 1996.  
Prior to this date, a bipolar disorder was evaluated pursuant 
to Diagnostic Code 9206.  Where a law or regulation changes 
after a claim is filed or reopened, but before the 
administrative or judicial appeals process has been 
concluded, the version of the law or regulation most 
favorable to the appellant must apply unless Congress or the 
Secretary provides otherwise.  Karnas, supra.  Nevertheless, 
in a precedent opinion of the VA Office of the General 
Counsel, it was held that, when a provision of the VA rating 
schedule is amended while a claim for an increased rating 
under that provision is pending, the Board must determine 
whether the intervening change is more favorable to the 
veteran, and, if the amendment is more favorable, apply that 
provision to rate the disability for periods from and after 
the effective date of the regulatory change.  In addition, 
the Board must apply the prior regulation to rate the 
veteran's disability for periods preceding the effective date 
of the regulatory change.  VAOPGCPREC 3-2000 (April 10, 
2000).

Prior to November 7, 1996, 38 C.F.R. § 4.132, provided that a 
30 percent disability rating was warranted where there was 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people, and the 
psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  The Board notes 
that, in a precedent opinion dated in November 1993, the VA 
General Counsel concluded that the term "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree," and that it represents a degree of social and 
industrial inadaptability that is "more than moderate but 
less than rather large."  VAOGCPREC 9-93.  The Board is 
bound by this interpretation of the term "definite."  See 
38 U.S.C.A. § 7104(c).  A 50 percent evaluation was warranted 
for PTSD manifested by considerable impairment of social and 
industrial adaptability.  A 70 percent rating was warranted 
for psychoneurotic disability when the ability to establish 
and maintain effective or favorable relationships with people 
was severely impaired and the psychoneurotic symptoms were of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  A 100 percent 
rating was warranted when the attitudes of all contacts 
except the most intimate were so adversely affected as to 
result in virtual isolation in the community; there were 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities, such as fantasy, confusion, panic and explosions 
of aggressive energy, resulting in profound retreat from 
mature behavior; or the veteran was demonstrably unable to 
obtain or retain employment.  The Board notes that each of 
the aforementioned three criteria for a 100 percent rating is 
an independent basis for granting a 100 percent rating.  
Johnson v. Brown, 7 Vet. App. 95 (1994).

Under the current schedular criteria, effective November 7, 
1996, the veteran's service-connected psychiatric disorder is 
evaluated under the general rating formula used to rate 
psychiatric disabilities other than eating disorders, 
pursuant to 38 C.F.R. § 4.130.  When a mental condition has 
been formally diagnosed, but symptoms are not severe enough 
either to interfere with occupational and social functioning 
or to require continuous medication, a noncompensable (zero 
percent) evaluation is warranted.  Occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication warrants a 10 percent 
evaluation. 

A 30 percent disability rating is in order when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). 

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintain effective work and social 
relationships. 

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  38 
C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign a evaluation on the basis of social impairment.  
38 C.F.R. § 4.126(b).

The Court has held that Global Assessment of Functioning 
scores are a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) 
(citing the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), p. 32).  
The RO included a listing of the GAF scores, and the 
pertinent criteria, in the May 2002 SSOC.  

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).


Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 30 percent for his service-connected 
psychiatric disorder prior to May 10, 1995, nor a rating in 
excess of 70 percent thereafter.  

The Board acknowledges that the medical evidence consistently 
shows that the veteran's service-connected psychiatric 
disorder is manifested by feelings of depression, chronic 
sleep impairment, and references to suicidal ideation.  
However, these specific symptoms do not warrant a rating in 
excess of 70 percent under either the "old" or the "new" 
criteria.  In fact, depression and chronic sleep impairment 
warrant a rating of 30 percent under the "new" criteria, 
while the references to suicidal ideation corresponds to the 
current rating of 70 percent.

As an initial matter, the Board notes that only the "old" 
criteria, in effect prior to November 7, 1996, is for 
consideration in determining whether the veteran was entitled 
to a rating in excess of 30 percent for the period prior to 
May 10, 1995.  VAOPGCPREC 3-2000.  Based on a thorough review 
of the record, the Board finds that, prior to May 10, 1995, 
the competent medical evidence does not show that this 
disability was manifest by considerable impairment of social 
and industrial adaptability.  

Here, the pertinent medical evidence for this period includes 
the August to September 1994 VAH report, and the February 
1995 medical records.  The Board acknowledges that the 
veteran was admitted in August 1994 with increased feelings 
of being suicidal and symptoms of depression, reported that 
his relationship with his spouse had recently deteriorated, 
and that he was currently unemployed.  Nevertheless, his 
thoughts were found to be logical and linear without flight 
of ideas, and his thought content was found to be non-
delusional without suicidal or homicidal ideations, and no 
auditory or visual hallucinations.  Moreover, the subsequent 
records from February 1995 found that he was alert; oriented 
times three; that his mood was euthymic; affect appropriate; 
that he was not psychotic, suicidal or homicidal; and that 
his memory, judgment, and insight were all found to be fair.  
As such, the Board is of the opinion that the competent 
medical evidence reflects no more than definite social and 
industrial impairment for the period prior to May 10, 1995, 
which corresponds to the currently assigned schedular rating 
of 30 percent under the "old" criteria.

The Board further finds that the competent medical evidence 
does not reflect that the severity of the veteran's service-
connected psychiatric disorder warrants a rating in excess of 
70 percent under either the "old" or the "new" criteria, 
as of and since May 10, 1995.  The Board also finds that, for 
the period since the revised criteria for rating mental 
disorders went into effect on November 7, 1996, neither the 
old or new rating criteria are more favorable and both sets 
of criteria will be considered.

The competent medical evidence does not show that the 
veteran's service-connected psychiatric disorder has been 
manifested by the attitudes of all contacts except the most 
intimate being so adversely affected as to result in virtual 
isolation in the community; nor the veteran being 
demonstrably unable to obtain or retain employment.  While 
there were GAF scores indicating serious occupational and 
social impairment in July 1995, as well as at the time of his 
admissions to VAH in December 1996 and September 1999, the 
remaining GAF scores reflect that this disability has 
resulted in no more than mild to moderate impairment.  This 
includes the most recent VAH report in January 2002, and the 
recent medical records from March 2002.  Further, the 
competent medical evidence does not show that this disability 
resulted in totally incapacitating psycho-neurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities, such as fantasy, confusion, panic and 
explosions of aggressive energy, resulting in profound 
retreat from mature behavior.  The medical evidence has 
consistently shown that the veteran's service-connected 
psychiatric disorder is not manifested by auditory or visual 
hallucinations, nor paranoia, nor delusions.  Moreover, his 
thoughts have been found to be clear, logical, linear, and 
goal directed throughout the pertinent period.  Based on the 
foregoing, the Board finds that the veteran does not meet or 
nearly approximate the "old" criteria for a rating of 100 
percent for the period as of and since May 10, 1995.  

Regarding the "new" criteria, the Board finds that the 
competent medical evidence does not show that the veteran's 
service-connected psychiatric disorder is manifested by total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene), 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.

As mentioned above, the various clinicians who have evaluated 
the veteran for his psychiatric disorder, to include his 
periods of hospitalization, have predominantly assigned GAF 
scores which reflect no more than mild to moderate 
occupational and social impairment.  Thus, the competent 
medical evidence does not show that the disability is 
manifested by total occupational and social impairment.

The competent medical evidence does not show gross impairment 
in thought processes or communication.  No psychotic 
manifestations were elicited during the VA psychiatric 
examination of May 10, 1995, and he was able to express 
himself in a coherent and relevant manner without any 
particular hesitations regarding his problems.  Further, the 
July 1995 VAH report found his thought process to be clear, 
coherent, and goal directive.  The Board acknowledges that 
the December 1996 VAH report indicated that he did have mild 
flight of ideas, pressured speech, and inappropriate laughter 
which was somewhat grandiose.  However, the subsequent June 
1997 VAH report found his speech production to be fluent and 
in regular rate, while his thought processes were found to be 
linear and coherent with no flight of ideas of loosening of 
associations.  There were additional findings of mildly 
pressured and hyperverbal speech during the veteran's June to 
September 1997 domiciliary period, but there were no signs of 
a psychotic process.  Moreover, records from March 1998 
indicate that his speech to be rapid at times, but with 
normal volume and rhythm, and his thought processes were 
found to be logical and goal directed.  In April 1998, his 
speech had normal rate, rhythm, volume, and was not 
pressured, while his thought process was again found to be 
logical and goal directed.  Although records from September 
1999 indicate that his thoughts were irrational, later that 
month his thought processes was found to be linear and goal 
directed, while his speech was found to be regular, with 
normal rate.  The January 2002 VAH report shows that his 
speech to have regular rate and rhythm, and he was 
articulate.  Further, these records, as well as the 
subsequent March 2002 records, found his thought processes to 
be linear and goal directed.  Thought processes were again 
found to be linear in April 2002.

The medical records consistently show no evidence of auditory 
or visual hallucinations, nor paranoia, nor delusions.  In 
short, there is no medical evidence of persistent delusions 
or hallucinations.

The Board also finds that the competent medical evidence does 
not show that the veteran's his service-connected psychiatric 
disorder has resulted in grossly inappropriate behavior, nor 
persistent danger of hurting self or others.  While the 
veteran has had feelings of suicide, there was no actual 
attempt of such until the recent January 2002 VAH 
hospitalization.  There has been no evidence of any suicidal 
ideation on the subsequent records from March and April 2002.  
Moreover, suicidal ideation is part of the recognized 
criteria for his current rating of 70 percent, and not a 
basis, in and of itself, for the next higher rating of 100 
percent.   While the veteran's psychotic disorder has 
required several hospitalizations in recent years, it is 
apparent that he has remained relatively stable on anti-
psychotic medications, as reflected by his GAF scores, and 
there is no persistent psychosis or psychotic process shown 
by the medical evidence, nor is there evidence of homicidal 
ideation.  Moreover, a 70 percent rating obviously 
contemplates significant social and industrial impairment.

The medical evidence does not show that the veteran's 
service-connected psychiatric disorder has resulted in 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene).  For 
example, the VA psychiatric examination of May 10, 1995, 
noted that he appeared to be dressed normally.  The 
subsequent June 1996 VAH report found him to have adequate 
hygiene and nutrition, while the June 1997 VAH report found 
him to have good hygiene and grooming.  Further, he was found 
to be appropriately dressed and groomed in March 1998; 
appropriately dressed, well-groomed and nourished in April 
1998; as well as well-nourished and adequately groomed in 
March 2002.

The Board also notes that the medical evidence consistently 
shows that the veteran has been found to be alert and 
oriented.  As such, the medical evidence clearly does not 
support a finding that the service-connected psychiatric 
disorder has resulted in disorientation to time or place.

The Board notes that the competent medical evidence does not 
show that the veteran's service-connected psychiatric 
disorder has resulted in memory loss for names of close 
relatives, own occupation, or own name.  For example, his 
memory was found to be well-preserved on the VA psychiatric 
examination of May 10, 1995.  Additionally, the July 1995 VAH 
report found his cognition to be intact.  Similarly, the 
December 1996 VAH report found his memory for recent, 
intermediate, and remote events to be fairly well-intact.  
The June 1997 VAH report noted that he remembered 3 out of 3 
immediately, 2 out of 3 at 5 minutes, and that his long term 
memory was found to be intact.  Further, the June to 
September 1997 domiciliary period noted that his memory was 
good on psycho-social functioning evaluation, and his 
cognitive abilities appeared grossly intact on mental status 
examination.  His ability to recall recent and remote events 
was found to be good in March 1998.  Records from September 
1999 indicate cognition was intact, as was his immediate, 
recent, and remote memory.  The January 2002 VAH report found 
his memory to be 3/3 and 2/3 at zero and 5 minutes 
respectively.  

The Board does not have the authority to assign an 
extraschedular rating in the first instance, nor does this 
case present an exceptional or unusual disability picture 
which would warrant referral to appropriate VA officials for 
consideration of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  Bagwell v. Brown, 9 Vet. App. 337 (1996).  In 
this regard, the Board notes there is no evidence of record 
that the veteran's psychiatric disorder has caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned schedular evaluation), has 
necessitated frequent periods of hospitalization over this 
lengthy appeal period, or is attended by other such factors 
as would render impracticable the application of the regular 
schedular rating standards.  Accordingly, a referral for 
consideration of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1), for either period of time in question, is not 
warranted.  

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 30 percent for his psychiatric disorder 
prior to May 10, 1995, nor the "old" or the "new" criteria 
for a rating in excess of 70 percent thereafter.  Thus, the 
Board concludes that the preponderance of the evidence is 
against the claim, and it must be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to a rating in excess of 30 percent for a 
service-connected psychiatric disorder prior to May 10, 1995, 
is denied.

Entitlement to a rating in excess of 70 percent for a 
service-connected psychiatric disorder as of and since May 
10, 1995, is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

